LudeliNG, C. J.,
(¡Assenting. The creditor of the succession obtained a judgment against the tutrix personally, and caused certain property to *781be seized as bers, under an execution issued against her individually. Whereupon one Stanton sued out a third opposition, claiming that the property belonged to Mm. The seizing creditor, in his answer, alleged that Stanton’s title was simulated.
The only question at issue is' the title of Stanton to the property seized. The Second District Court, which is a probate court, has not jurisdiction in the ease ratione personce and ralione materice.. The plaintiff and defendant are both living persons and strangers to the succession, and the matter in dispute is the title to real estate. By the express terms of article eighty-three of the constitution, the Second District Court of the parish of Orleans has “ exclusive probate jurisdiction,” and it has long been settled that titles to real estate can not be decided directly by the probate courts. 5 N. S. 217; 6 N. S. 305; 7 La. 378; 12 La. 214; 14La. 177; 15 La. 455; 17 La. 238; 3 Bob. 100; 4 B. 165, 290; 8 B. 488; 3 An. 582.
In Reels vs. Knight, 5 N. S. 10, it was decided that the probate court has no jurisdiction where plaintiff alleges title pleaded by defendant to be simulated, which is exactly the question involved in this case. If the act of the Legislature which gives courts the power to regulate the executions issued by them was intended to confer jurisdiction which they did not possess, it would, in this case, violate article eighty-three, -which makes the Second District Court a probate court exclusively. But I do not understand that to have been the intention.
I therefore dissent from the opinion of the court.
Mr. Justice Taliaferro concurs in this opinion.